Title: From Thomas Jefferson to Henry Dearborn, 28 July 1801
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Th: Jefferson to Genl. Dearborn
                  Washington July 28. 1801.
               
               I am just making the last arrangements for my departure. the inclosed proposition of Monsr. Dupont for the purification of our Saltpetre being of some magnitude I have thought it best to forward his letter to you, that you may decide on it yourself, and give him an answer.  we have nothing material from Europe except the communication from his Britannic Majesty that understanding we were sending a squadron into the Mediterranean he had given orders for their free reception at the ports of Gibraltar, Mahon & Malta, & that the stores there should be open to us. mr Madison sets out to day; myself the day after tomorrow. mr Smith entered into office yesterday. accept assurances of my affectionate esteem and high consideration & respect.
             